NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted April 19, 2022
                                  Decided April 26, 2022

                                          Before

                     FRANK H. EASTERBROOK, Circuit Judge

                     DIANE P. WOOD, Circuit Judge

                     CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2629

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Southern District of Illinois.

       v.                                      No. 20-CR-30047-NJR-01

DAVID A. HANSFORD,                             Nancy J. Rosenstengel,
     Defendant-Appellant.                      Chief Judge.



                                        ORDER

       David Hansford—while on parole and having previously been convicted of more
than two dozen felonies over three decades—stole a gun and a truck containing another
gun, crashed the truck, then stole at gunpoint the truck of a driver who stopped to help
him, led police on a high-speed chase, and, finally, crashed the second truck. He
pleaded guilty to three federal counts: carjacking, 18 U.S.C. § 2119; brandishing a
firearm in a crime of violence, id. § 924(c)(1)(A)(ii); and being a felon in possession of a
firearm, id. § 922(g)(1). The district court sentenced him to a total of 264 months’
No. 21-2629                                                                            Page 2

imprisonment—75 months more than the Guidelines recommended—and eight years of
supervised release. In imposing this sentence, the court stressed Hansford’s attack on a
motorist who came to his aid, his criminal history score of 38 (almost three times the
score required for the highest category), and Hansford’s repeated offenses that
extended from his teenage years into his fifties (including a prior firearm conviction).

       Hansford appeals, but his appointed attorney asserts that the appeal is frivolous
and moves to withdraw. See Anders v. California, 386 U.S. 738 (1967). We alerted
Hansford to counsel’s motion, see CIR. R. 51(b), but he did not respond. Because
counsel’s brief explains the nature of the case and addresses potential issues that an
appeal would be expected to involve, and the analysis appears thorough, we focus on
the subjects counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       To start, counsel rightly omits potential challenges to the guilty plea because he
discussed with Hansford the risks and benefits of upsetting his plea and Hansford
confirmed that he wishes to challenge only his sentence. See United States v. Konczak,
683 F.3d 348, 349 (7th Cir. 2012). That sentence includes concurrent terms of 180 and 120
months’ imprisonment for carjacking and gun possession, followed by 84 months for
the brandishing count.

        Counsel first considers whether he could contest the district court’s grouping of
the carjacking and gun-possession counts or the separate sentence for brandishing. But
counsel’s answer, rightly, is no: the grouping was proper because Hansford possessed
the gun during the carjacking, U.S.S.G. § 3D1.2(a); and the statute requires a separate
consecutive sentence for brandishing, with the guidelines recommendation for such a
sentence set at 84 months, see id. §§ 2K2.4(b), 3D1.1(b)(1)(B); 18 U.S.C. § 924(c)(1)(A)(ii),
(c)(1)(D)(ii).

       Nor does counsel identify a potential error in the offense level (22) for the
grouped counts: a base level of 20 because carjacking is a type of robbery, U.S.S.G.
§ 2B3.1(a); a two-level carjacking enhancement, id. § 2B3.1(b)(5); one added level for the
value of the second stolen truck, id. § 2B3.1(b)(7)(B); two further levels for recklessly
endangering others in a high-speed chase, id. § 3C1.2; minus three levels for accepting
responsibility, id. § 3E1.1.

       Counsel next considers Hansford’s criminal history score of 38 but again finds no
arguable error. At sentencing Hansford did not contest that he had 12 prior sentences
greater than 13 months each, yielding 36 points, see id. § 4A1.1(a); nor did he contest that
No. 21-2629                                                                        Page 3

he was on parole when he committed the federal crimes, thus adding 2 more points,
id. § 4A1.1(d). And although Hansford was arrested on a single day for some of his
prior offenses, they were counted separately from one another because they involved
separate charging instruments and the sentences were imposed on different days (as
Hansford had committed them in different counties). See id. § 4A1.2(a)(2).

       Finally, counsel explores whether he could argue that the district court abused its
discretion in imposing the above-guidelines sentence. The Guidelines are advisory, and
we will not disturb an above-range sentence if the district court reasonably weighed the
sentencing principles of 18 U.S.C. § 3553(a), explained the inadequacy of a within-
guidelines sentence, and considered the defendant’s arguments. United States v. Mejia,
859 F.3d 475, 479 (7th Cir. 2017). Counsel observes that the concurrent sentences of 180
and 120 months for carjacking and gun possession are well above the range of 84 to 105
months recommended by the Guidelines. Still, counsel can identify no nonfrivolous
basis to call this an abuse of discretion.

       To be sure, the district court recognized that Hansford’s prior offenses were not
crimes of violence. But his criminal history score of 38 was nearly three times the
threshold (13) for the highest category (VI), and higher than the district judge recalled
seeing before; and the three-decade span of that history, including a prior gun offense,
suggested a danger of continued crime. Although Hansford pointed out that drug
addiction can warrant a lower sentence if treatment is sought, the district court saw no
evidence of prior attempts to treat his addiction and had no reason to think it would be
treated now. Further, the district court viewed Hansford’s decision to carjack a motorist
who had stopped to help him after the first crash as uniquely perverse in a way the
Guidelines did not address. And although some prior crimes were parts of sprees that
could have led to fewer criminal history points if they had not crossed county lines, that
happenstance did not convince the district court that the score here was unfairly high.
Counsel thus identifies no argument that the district court’s decision is unreasonable,
and we see none. See United States v. Stinefast, 724 F.3d 925, 933 (7th Cir. 2013)
(observing that “incorrigibility” may justify sentence well above guidelines range);
Mejia, 859 F.3d at 479 (affirming above-range sentence where Guidelines did not
adequately address defendant’s “incredibly troubling” relevant conduct).

      Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.